LAWRENCE, Judge
(dissenting):
Based on United States v. Painter, 39 M.J. 578 (N.M.C.M.R.1993), I conclude that the providence inquiry regarding Specification 1 of Charge I is inadequate. The three items that appellant possessed as alleged drug abuse paraphernalia are a razor blade, a sheet of glass, and a scale. Appellant did not state that he used or intended to use these items in ingesting drugs — to the contrary, his responses suggest he used them to separate and package the drugs for distribution. Further, these items are not designed for use in ingesting drugs. I agree with the majority in all other regards. I would set aside and dismiss the findings of guilty of Specification *6151 of Charge I, affirm the remaining findings of guilty, and reassess the sentence.